     Case 8:19-cr-00117-JAK Document 80 Filed 01/28/20 Page 1 of 11 Page ID #:463



1    NICOLA T. HANNA
     United States Attorney
2    PATRICK R. FITZGERALD
     Assistant United States Attorney
3    Chief, National Security Division
     ANNAMARTINE SALICK (Cal. Bar No. 309254)
4    Assistant United States Attorney
     Deputy Chief, Terrorism and Export Crimes Section
5    MATTHEW J. JACOBS (Cal. Bar No. Pending)
     Assistant United States Attorney
6    Terrorism and Export Crimes Section
     VALERIE L. MAKAREWICZ (Cal. Bar No. 229637)
7    Assistant United States Attorney
     Major Frauds Section
8    1500 United States Courthouse
          312 North Spring Street
9         Los Angeles, California 90012
          Telephone: (213) 894-3424/2213/0756
10        Facsimile: (213) 894-2927
          E-mail:     Annamartine.Salick2@usdoj.gov
11                    Valerie.Makarewicz@usdoj.gov
                      Matthew.Jacobs@usdoj.gov
12
     Attorneys for Plaintiff
13   UNITED STATES OF AMERICA

14                           UNITED STATES DISTRICT COURT

15                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

16   UNITED STATES OF AMERICA,                No. 19-CR-117-JAK

17             Plaintiff,                     OPPOSITION TO THE REQUEST OF THE
                                              AMERICAN CIVIL LIBERTIES UNION AND
18                   v.                       THE AMERICAN CIVIL LIBERTIES UNION
                                              OF SOUTHERN CALIFORNIA TO
19   ABDALLAH OSSEILY,                        PARTICIPATE IN ORAL ARGUMENT AT
                                              THE HEARING ON DEFENDANT’S FISA
20             Defendant.                     MOTION

21                                            Hearing Date: January 30, 2020
                                              Hearing Time: 2:00 P.M.
22                                            Location:     Courtroom of the
                                                            Hon. John A.
23                                                          Kronstadt

24

25        Plaintiff United States of America, by and through its counsel
26   of record, the United States Attorney for the Central District of
27   California and the undersigned Assistant United States Attorneys,
28   hereby files its opposition to the request of the American Civil
     Case 8:19-cr-00117-JAK Document 80 Filed 01/28/20 Page 2 of 11 Page ID #:464



1    Liberties Union and the American Civil Liberties Union of Southern

2    California to participate in oral argument at the hearing on

3    defendant’s Motion for Disclosure of FISA-Related Materials.            (Dkt.

4    69.)

5           This opposition is based upon the attached memorandum of points

6    and authorities, the files and records in this case, and such further

7    evidence and argument as the Court may permit.

8    Dated: January 28, 2020              Respectfully submitted,

9                                         NICOLA T. HANNA
                                          United States Attorney
10
                                          PATRICK R. FITZGERALD
11                                        Assistant United States Attorney
                                          Chief, National Security Division
12

13                                              /s/
                                          ANNAMARTINE SALICK
14                                        MATTHEW J. JACOBS
                                          VALERIE L. MAKAREWICZ
15                                        Assistant United States Attorneys

16                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
17

18

19

20

21

22

23

24

25

26

27

28
                                            ii
     Case 8:19-cr-00117-JAK Document 80 Filed 01/28/20 Page 3 of 11 Page ID #:465



1                       MEMORANDUM OF POINTS AND AUTHORITIES
2    I.   INTRODUCTION
3         On January 22, 2020, the American Civil Liberties Union and the

4    American Civil Liberties Union of Southern California (together, the

5    “ACLU”) filed an Application for Leave to File a Brief of Amicus

6    Curiae (the “Application”).      (Dkt. 69.)     At the same time, the ACLU

7    moved for leave to participate in oral argument at the hearing on

8    defendant Abdallah Osseily’s Motion for Disclosure of FISA-Related

9    Material (the “FISA Motion,” Dkt. 33).        (Dkt. 69 at 2.)     On January

10   28, 2020, the Court granted the ACLU’s request to file an amicus

11   brief, and deferred ruling on the ACLU’s request to participate in

12   oral argument at the FISA Motion hearing.         (Dkt. 77.)

13        The ACLU’s request to participate in oral argument at the FISA

14   Motion hearing should be denied for at least the following reasons.

15   First, the ACLU’s participation is unnecessary because -- as a review
16   of its brief makes clear (Dkt. 69-1) -- its arguments are essentially

17   duplicative of those defendant has already raised.           Second, the ACLU
18   is not better-positioned than the parties to assist the Court at the

19   hearing.   Third, amici are not entitled to full litigating status of
20   named parties.    Fourth, the standard limitations on amici
21   participation are especially appropriate at the district court level

22   in the pretrial context.      For these reasons, the disruption likely to

23   result from the ACLU’s active participation in pretrial proceedings

24   would outweigh any value it could add.

25

26

27

28
                                             1
     Case 8:19-cr-00117-JAK Document 80 Filed 01/28/20 Page 4 of 11 Page ID #:466



1    II.   DISCUSSION
2          A.   The ACLU’s Participation Is Unnecessary Because Its
                Arguments Are Essentially Duplicative of Defendant’s
3
           “The term ‘amicus curiae’ means friend of the court, not friend
4
     of a party.”    Ryan v. Commodity Futures Trading Comm’n, 125 F.3d
5
     1062, 1063 (7th Cir. 1997) (Posner, C.J.).
6
           An amicus brief should normally be allowed [1] when a party
7          is not represented competently or is not represented at
           all, [2] when the amicus has an interest in some other case
8          that may be affected by the decision in the present case
           . . . or [3] when the amicus has unique information or
9          perspective that can help the court beyond the help that
           the lawyers for the parties are able to provide.
10
     Id. (citing Miller-Wohl Co. v. Comm'r of Labor & Indus., 694 F.2d
11
     203, 203 (9th Cir. 1982)).      “Otherwise, leave to file an amicus
12
     curiae brief should be denied.”       Id. (citing Northern Securities Co.
13
     v. United States, 191 U.S. 555, 556 (1903)). 1
14
           While “[t]here is nothing wrong, in current practice, with an
15
     amicus possessing an interest in the relevant issues, . . . an amicus
16
     ought to add something distinctive, rather than serving as a mere
17
     conduit for the views of one of the parties.”          Wright and Miller,
18
     Fed. Prac. & P., 4th ed., § 3975.       In other words, while an amicus
19
     curiae need not be entirely disinterested from the issues presented,
20
     amicus briefs that are “filed by allies of litigants and duplicate
21
     the arguments made in the litigants’ briefs, in effect merely
22
     extending the length of the litigant’s brief . . . should not be
23

24
           1Many courts, including in this Circuit, have adopted this
25   standard. See, e.g., Cmty. Ass’n for Restoration of Env’t (CARE) v.
     DeRuyter Bros. Dairy, 54 F. Supp. 2d 974, 975 (E.D. Wash. 1999);
26   American Humanist Ass’n v. Maryland-National Capital Park and
     Planning Com’n, 303 F.R.D. 266 (D. Md. 2014); High Country
27   Conservation Advocates v. United States Forrest Service, 333 F. Supp.
     3d 1107 (D. Colo. 2018); Hard Drive Productions, Inc. v. Does 1-
28   1,495, 892 F. Supp. 2d 334 (D.D.C. 2012).
                                        2
     Case 8:19-cr-00117-JAK Document 80 Filed 01/28/20 Page 5 of 11 Page ID #:467



1    allowed.    They are an abuse.”     Ryan, 125 F.3d 1063.      These points

2    should inform the Court’s consideration of the ACLU’s request to

3    supplement its amicus brief by actively participating in oral

4    argument at the FISA Motion hearing.

5         As a review of its brief makes clear, the ACLU’s arguments

6    essentially “duplicate the arguments made in [defendant’s] brief[s],”

7    and its brief offers no “unique information or perspective that can

8    help the court beyond the help the lawyers for the parties are able

9    to provide.”    Ryan, 125 F.3d at 1063.      Because the ACLU’s written

10   submission adds little if anything to defendant’s arguments, there is

11   nothing to suggest that its participation in oral argument would

12   benefit the Court.

13        A comparison of defendant’s filings and the ACLU’s brief

14   underscores just how little the latter adds.         Both defendant and the

15   ACLU claim, for example, that FISA and due process require disclosure

16   of FISA materials.     (See, e.g., Reply 2, 6; ACLU Brief (“ACLU Br.”)

17   4-6.)   Both defendant and the ACLU rely on some of the same cases to

18   support their arguments.      (See, e.g., Reply 5-7 and ACLU Br. 5, 7

19   (citing United States v. Alderman, 394 U.S. 168 (1972)); Reply 7;

20   ACLU Br. 6 (citing     Kolod v. United States, 390 U.S. 136 (1968))).

21   Both defendant and the ACLU cite the same extra-judicial sources --

22   namely, the 2019 FBI Inspector General Report, the same 2013 article

23   from the New York Times, and the same line from the same 1978 Senate
24   Report.    (Motion 5; ACLU Br. 8.)

25        Often the only difference between the arguments made by

26   defendant and the ACLU are semantic.        For example, defendant claims

27   that fruit-of-the-poisonous-tree analyses are “notoriously fact-

28
                                             3
     Case 8:19-cr-00117-JAK Document 80 Filed 01/28/20 Page 6 of 11 Page ID #:468



1    specific and complex” (Reply 6), while the ACLU claims that they are

2    “notoriously complex” and “fact-intensive,” (ACLU Br. 1-2, 5).

3    Defendant claims that disclosure is “warranted given the complexity

4    of electronic surveillance techniques used today” (Motion 8), while

5    the ACLU claims that disclosure is necessary given “the complexity of

6    today's surveillance tools,” (ACLU Br. 11).

7         At times, even these semantic differences disappear, suggesting

8    that arguments in the briefs filed by defendant and the ACLU come

9    from the same source -- a fact which belies the notion that the ACLU

10   possesses “unique information       . . . the lawyers for the parties are

11   [un]able to provide.”     Ryan, 125 F.3d at 1063.       For example, in

12   describing the Inspector General Report, defendant states:

13        After belatedly disclosing the backdoor-search problem, the
          NSA struggled for months to “ascertain the scope and
14        causes” of its compliance problems, attributing its failure
          to “the complexity of the issues involved.” Id. at 5. This
15        complexity was coupled with, in the FISC’s words, “an
          institutional ‘lack of candor’ on NSA’s part.” Id. at 19,
16        67-68 & n.57.

17   (Motion 8.)   With one minor exception, the ACLU’s formulation of this

18   argument is identical:

19        After belatedly disclosing one of these problems, the NSA
          struggled for months to “ascertain the scope and causes” of
20        its violations, attributing its failure to “the complexity
          of the issues involved.” Id. at 5. This complexity was
21        coupled with, in the FISC’s words, “an institutional ‘lack
          of candor’ on the NSA’s part.” Id. at 19, 67–68 & n.57.
22
     (ACLU Br. 14.)
23
          Finally, the small volume of non-duplicative information in the
24
     ACLU’s proposed brief -- such as the page-long summary of FISA’s
25
     “Statutory Background” (see ACLU Br. 1-2) -- is not “beyond the help
26
     that the lawyers for the parties are able to provide.”           Ryan, 125
27
     F.3d at 1063.
28
                                             4
     Case 8:19-cr-00117-JAK Document 80 Filed 01/28/20 Page 7 of 11 Page ID #:469



1         Underscoring this point is the fact that the ACLU devotes 2.5

2    pages of its 18-page proposed brief to describing “examples of novel

3    surveillance techniques.”      A cursory review of these descriptions

4    makes clear that the ACLU offers no “unique information or

5    perspective that [could] help the court.”         See Ryan, 125 F.3d at

6    1063.     For example, the ACLU identifies “searches of personal

7    devices” as one of the purportedly “novel surveillance techniques” in

8    use today, before explaining that “[s]earches of personal digital

9    devices, such as cell phones and computer hard drives, implicate vast

10   quantities of private information” -- a fact obvious not only to the

11   parties’ lawyers and the Court, but to anyone who has ever used a

12   cell phone or computer.      (ACLU Br. 12 (quoting Riley v. California,

13   573 U.S. 373, 396-97 (2014)).)       If this is the type of “expertise”

14   the ACLU believes “will benefit the Court” at oral argument (App. 3),

15   the Court would be better off without it.

16        B.      The ACLU Is Not Better-Positioned than the Parties to
                  Assist the Court at the Hearing
17
          The ACLU pronounces that its “participation at oral argument
18
     would aid the Court,” in part, because it is “well-positioned to
19
     address questions” the Court may ask.        (App. 3.)    The Court should
20
     view this offer of “aid” critically for multiple reasons.
21
          As an initial matter, the ACLU is not a “friend of the Court” in
22
     the traditional sense, but rather a friend of defendant.            Indeed, the
23
     ACLU acknowledges in the first sentence of its Application that it
24
     seeks to appear “in support of [d]efendant,” not provide impartial
25
     guidance to the Court.     (App. 2.)    See Cmty. Ass’n for Restoration of
26
     Env’t (CARE), 54 F. Supp. 2d at 975 (“Historically, amicus curiae is
27
     an impartial individual who suggest the interpretation and status of
28
                                             5
     Case 8:19-cr-00117-JAK Document 80 Filed 01/28/20 Page 8 of 11 Page ID #:470



1    the law, gives information concerning it, and advises the Court in

2    order that justice may be done, rather than to advocate a point of

3    view so that a cause may be won by one party or another.”).

4         Moreover, the ACLU’s belief that it is well-positioned to answer

5    the Court’s questions does not mean that the parties are not equally

6    capable of doing so, either orally at the hearing or in post-hearing

7    briefing.    See Ryan, 125 F.2d at 1063 (holding that amicus curiae

8    briefing is warranted “when a party is not competently represented”

9    or “when the amicus has unique information . . . beyond the help that

10   the lawyers for the parties are able to provide”).           Indeed, if a

11   legal question arises at the hearing that the parties are unable

12   answer, post-hearing briefing would be preferable to blind reliance

13   on any on-the-spot response from the ACLU.         And for fact-specific

14   questions or mixed questions of law and fact, the parties are better-

15   positioned to respond than the ACLU.

16        C.     Amici Lack Full Litigating Status of Named Parties
17        Denial of the ACLU’s request to participate in the FISA Motion

18   hearing would be proper for the simple reason that the ACLU is not a

19   party to this case and, consequently, lacks full litigating status.

20   Indeed, amici “ha[ve] never been recognized, elevated to, or accorded

21   the full litigating status of a named party or a real party in

22   interest.”    United States v. State of Michigan, 940 F.2d 143, 166

23   (6th Cir. 1991) (citing Miller-Wohl Co., 694 F.2d at 204); see id at

24   165 (“Amicus curiae may not and, at least traditionally, has never

25   been permitted to rise to the level of a named party/real party in

26   interest.”).

27

28
                                             6
     Case 8:19-cr-00117-JAK Document 80 Filed 01/28/20 Page 9 of 11 Page ID #:471



1         To the contrary, there has “historically . . . been a bright-

2    line distinction between amicus curiae and named parties/real parties

3    in interest in a case or controversy,” State of Michigan, 940 F.2d at

4    166, and “[o]nly a named party or an intervening real party in

5    interest is entitled to litigate on the merits.”          Id. (citing Miller-

6    Wohl Co., 694 F.2d at 204); see also Williams v. Diaz, 2006 WL

7    8441761, at *2 (S.D. Cal. Mar. 2, 2006) (same).

8         D.    Limitations on Amici Participation Are Especially
                Appropriate at the District Court Level in the Pretrial
9               Context
10        Adherence to generally recognized limitations on amici

11   participation is especially appropriate in cases, like this one,

12   where amici seek to appear at the district court level in the

13   pretrial context.     Courts have routinely recognized -- indeed, it is

14   usually taken for granted -- that amicus participation is more

15   appropriate at the appellate level, where judges focus predominantly

16   on legal issues and are unconstrained by the time pressures

17   confronting district judges.       See, e.g., Finkle v. Howard County,

18   Md., 12 F. Supp. 3d 780, (D. Md. 2014) (“At the trial level, where

19   the issues of act as well as law predominate, the aid of amicus

20   curiae may be less appropriate than at the appellate level where such

21   participation has become standard procedure.”); see also Liberty

22   Lincoln Mercury v. Ford Marketing Corp., 149 F.R.D. 65, 82 (D.N.J.

23   1993) (same); Yip v. Pagano, 606 F. Supp. 1566, 1568 (D.N.J. 1985)

24   (same).

25        The procedural rules governing the different levels of federal

26   practice reflect this reality.       While “Federal Rule of Appellate

27   Procedure 29 outlines the manner and circumstances in which an amicus

28
                                             7
     Case 8:19-cr-00117-JAK Document 80 Filed 01/28/20 Page 10 of 11 Page ID #:472



1    brief may be filed in appellate court, the Federal Rules of Civil

2    Procedure lack a trial-court counterpart.”          California v. Untied

3    States Dept’ of Labor, 2014 WL 12691095, at *1 (E.D. Cal. Jan. 14,

4    2014) (citing Hoptowit v. Ray, 682 F.2d 1237, 1260 (9th Cir. 1982)).

5    Notably, of the seven cases the ACLU cites in which it has appeared

6    as amicus curiae, only one was at the district court level.

7          Important considerations underlie the limitations on amici

8    participation.     As Judge Posner noted,

9          [J]udges have heavy caseloads and therefore need to
           minimize extraneous reading; amicus briefs, often solicited
10         by parties, may be used to make an end run around court-
           imposed limitations on the length of parties’ briefs; the
11         time and other resources required for the preparation and
           study of, and response to, . . . and the filing of an
12         amicus brief is often an attempt to inject interest group
           politics into the federal appeals process.
13
     Voices for Choices v. Illinois Bell Tel. Co., 339 F.3d 542, 544 (7th
14
     Cir. 2003).
15
           It is not necessary to determine whether defendant solicited the
16
     ACLU’s participation or whether interest group politics are at play.
17
     What matters is that the considerations relating to judicial economy
18
     outlined in Voices for Choices should be entitled to even greater
19
     weight at the district court level (and especially in the pretrial
20
     context), where judges must contend with an unsettled factual record
21
     and time pressures not generally present in the appellate process.
22
     III. CONCLUSION
23
           Amicus participation is “a privilege within the sound discretion
24
     of the courts.”     State of Michigan, 950 F.2d at 165 (internal
25
     citations omitted).     Even in the appellate context, the decision to
26
     permit amicus participation has been characterized as “a matter of
27
     judicial grace,” Nat’l Org. for Women, Inc. v. Scheidler, 223 F.3d
28
                                             8
     Case 8:19-cr-00117-JAK Document 80 Filed 01/28/20 Page 11 of 11 Page ID #:473



1    615, 616 (7th Cir. 2000), and decisions concerning amici

2    participation will be reversed “only if the district judge has abused

3    his discretion,” Hoptowit, 682 F.2d at 1260.          For the reasons above,

4    the government respectfully asks the Court to deny the ACLU’s request

5    to participate in oral argument at the hearing on defendant’s FISA

6    Motion.

7     Dated: January 28, 2020              Respectfully submitted,

8                                          NICOLA T. HANNA
                                           United States Attorney
9
                                           PATRICK R. FITZGERALD
10                                         Assistant United States Attorney
                                           Chief, National Security Division
11

12                                               /s/
                                           ANNAMARTINE SALICK
13                                         MATTHEW J. JACOBS
                                           VALERIE L. MAKAREWICZ
14                                         Assistant United States Attorneys

15                                         Attorneys for Plaintiff
                                           UNITED STATES OF AMERICA
16

17

18

19

20

21

22

23

24

25

26

27

28
                                             9
